SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 10) Under the Securities Exchange Act of 1934 Vitesse Semiconductor Corporation (Name of Issuer) Common Stock, $.01 Par Value (Title of Class of Securities) 928497106 (CUSIP Number) Robert L. Chapman, Jr. Chapman Capital L.L.C. 1007 N. Sepulveda Blvd. #129 Manhattan Beach, CA 90267 (310) 373-0404 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October31, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box¨. Note: Schedules filed in paper format shall include a signed original and five copies of the Schedule, including all exhibits. See Rule 13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 928497106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Chap-Cap Activist Partners Master Fund, Ltd. - 98-0486684 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See instructions) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 9,207,764 Common Shares 9SOLE DISPOSITIVE POWER 9,207,764 Common Shares 10SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 9,207,764 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.1% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) CO SCHEDULE 13D CUSIP No. 928497106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Chap-Cap Partners II Master Fund, Ltd. - 98-0486687 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEEINSTRUCTIONS) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 6,570,392 Common Shares 9SOLE DISPOSITIVE POWER 6,570,392 Common Shares 10SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,570,392 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.0% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) CO SCHEDULE 13D CUSIP No. 928497106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Chapman Capital L.L.C. - 52-1961967 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEEINSTRUCTIONS) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 15,778,156 Common Shares 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 15,778,156 Common Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,778,156 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IA SCHEDULE 13D CUSIP No. 928497106 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Robert L. Chapman, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEEINSTRUCTIONS) (a)x (b)¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEEINSTRUCTIONS) Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ Not Applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 15,778,156 Common Shares 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 15,778,156 Common Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 15,778,156 Common Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.1% 14 TYPE OF REPORTING PERSON (SEEINSTRUCTIONS) IN INTRODUCTION This Schedule 13D Amendment ("13D Amendment #10") amends the original Schedule 13D filed July 7, 2006 (the "Original 13D") and all subsequent amendments thereto (collectively, the "13D Filings"), and is being filed on behalf of Chap-Cap Partners II Master Fund, Ltd., and Chap-Cap Activist Partners Master Fund, Ltd., Cayman Islands exempted companies (collectively, "the Funds"), Chapman Capital L.L.C., a Delaware limited liability company ("Chapman Capital"), and Robert L. Chapman, Jr., an individual ("Mr. Chapman" and, together with the Funds and Chapman Capital, the "Reporting Persons"). The 13D Filings relate to the common stock, $.01 par value per share, of Vitesse Semiconductor Corporation, a Delaware corporation (the “Issuer” or "Company").Unless the context otherwise requires, references herein to the "Common Stock" are to such common stock of the Company. Chapman Capital is the investment manager and adviser to the Funds. The Funds directly own the Common Stock to which the 13D Filings relate and over which Chapman Capital may be deemed to have control by virtue of the authority granted by the Funds to vote and to dispose of securities held by the Funds, including the Common Stock. Except as set forth herein, the Original 13D filing and all previous amendments thereto are unmodified.ITEM1.Security and Issuer The 13D Filings relate to the Common Stock of the Company. The address of the principal executive offices of the Company is 741 Calle Plano, Camarillo, CA 93012. ITEM2. Identity and Background (a) This statement is being filed by the Reporting Persons. (b) The mailing address of the principal business and principal office of the Funds, Chapman Capital and Mr. Chapman is1007 N. Sepulveda Blvd. #129, Manhattan Beach, California 90267. (c) The Fund’s present principal business is investing in marketable securities.
